ALLOWABILITY NOTICENotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In view of the amendments to independent claim 3, the previously applied prior art rejections are withdrawn, Claims 3-7 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Independent claim 3 recites, 
according to the first vascular image model and the second vascular image model, obtaining the intermediate matching relationship between the plurality of vascular feature points in the three-dimensional vascular image and the plurality of vascular feature points in the two- dimensional vascular image, and a formula of the rigid registration result between the three- dimensional vascular image and the two-dimensional vascular image is as follows:  
    PNG
    media_image1.png
    69
    483
    media_image1.png
    Greyscale
 wherein T* represents the rigid registration result; a* represents the intermediate matching relationship; p, represents an i-th feature point in the first vascular image model; P represents a j-th feature point in the second vascular image model; d (]) represents a distance; Proj represents a transmission projection operator; T represents a rigid transformation matrix; T, represents a plurality of elements in an i-th row and a j-th column of a. feature point matching matrix z.
In the closest prior art of record, Benseghir teaches a 3D/2D vascular registration method in which a spatial transformation relationship is performed to register the 3d vascular image and the 2d vascular image on Page 916, Material and Motivation Section, Paragraph 2. 
However, Benseghir fails to teach or suggest according to the first vascular image model and the second vascular image model, obtaining the intermediate matching relationship between the plurality of vascular feature points in the three-dimensional vascular image and the plurality of vascular feature points in the two- dimensional vascular image, and a formula of the rigid registration result between the three- dimensional vascular image and the two-dimensional vascular image is as follows:  
    PNG
    media_image1.png
    69
    483
    media_image1.png
    Greyscale
 wherein T* represents the rigid registration result; a* represents the intermediate matching relationship; p, represents an i-th feature point in the first vascular image model; P represents a j-th feature point in the second vascular image model; d (]) represents a distance; Proj represents a transmission projection operator; T represents a rigid transformation matrix; T, represents a plurality of elements in an i-th row and a j-th column of a. feature point matching matrix z.
Liu teaches performing elastic registration on the 3d/2d vascular images on Page 195, Section 2.5, Paragraph 2. 
However even if combined with Benseghir, Liu fails to teach or suggest according to the first vascular image model and the second vascular image model, obtaining the intermediate matching relationship between the plurality of vascular feature points in the three-dimensional vascular image and the plurality of vascular feature points in the two- dimensional vascular image, and a formula of the rigid registration result between the three- dimensional vascular image and the two-dimensional vascular image is as follows:  
    PNG
    media_image1.png
    69
    483
    media_image1.png
    Greyscale
 wherein T* represents the rigid registration result; a* represents the intermediate matching relationship; p, represents an i-th feature point in the first vascular image model; P represents a j-th feature point in the second vascular image model; d (]) represents a distance; Proj represents a transmission projection operator; T represents a rigid transformation matrix; T, represents a plurality of elements in an i-th row and a j-th column of a. feature point matching matrix z.
Because the cited prior art of record does not teach or suggest each feature of independent claim 3, the claim is allowed. Claims 4-7 are allowed by virtue of dependency on claim 3.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAN D HOANG whose telephone number is (571)272-4344. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire X. Wang can be reached on (571) 270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAN HOANG/Examiner, Art Unit 2663                                                                                                                                                                                                        
/CLAIRE X WANG/Supervisory Patent Examiner, Art Unit 2663